Exhibit 10.1

AMENDMENT NUMBER ONE

TO EMPLOYMENT AGREEMENT BETWEEN DURATA THERAPEUTICS, INC.

AND MICHAEL DUNNE

This AMENDMENT NUMBER ONE (the “Amendment”) to the Employment Agreement dated
June 10, 2012 (the “Agreement”) is made as of May 1, 2014 between Durata
Therapeutics, Inc. (the “Company”), and Michael Dunne (“Employee”).

WHEREAS, the Company and the Employee entered into the Agreement on June 10,
2012.

WHEREAS, the parties wish to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties intending to be legally bound agree as follows:

 

  1. Section 4.4 of the Agreement is deleted in its entirety.

 

  2. Section 3.1 of the Agreement shall be amended so that Executive’s Base
Salary is $395,247.88 as of the Effective Date of this Amendment.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

DURATA THERAPEUTICS By:  

/s/ Patricia Adams

  Patricia Adams   Senior Director, Human Resources EMPLOYEE

/s/ Michael Dunne

Michael Dunne Chief Medical Officer